Marian F. Penix, Judge, dissenting. I disagree with the majority. They find there was not substantial evidence to support the Board of Review determination the appellant was disqualified in accordance with Ark. Stat. Ann. § 81-1106(a). The appellant may well have had legitimate cause for dissatisfaction with her job conditions. However, by her own admissions, she made no effort to discuss her dissatisfaction with higher supervisory or management personnel nor did she attempt to invoke the available grievance procedures established by the union for the processing of such employee compaints with higher management. Before invoking the relief provided by the State of Arkansas, the appellant should have exhausted the initial remedies available to her. Unemployment benefits are designed to keep workers afloat when other financial avenues are closed to them. However, these avenues must have been travelled before unemployment benefits are available. I respectfully dissent.